Order of Suspension From Practice of Law
Whereas the above-entitled matter came on for hearing before the Honorable Warren F. Plunkett as referee on January 4, 1960, at which time counsel for the respondent moved for a continuance of said hearing to some date in the future which the referee under the circumstances would deem proper and satisfactory; and
Whereas counsel for the Practice of Law Committee of the State Bar Association of Minnesota agreed to such continuance provided that the respondent consent to a suspension of his license to practice law until such time as this matter might be heard on its merits, and counsel for respondent having agreed to the suggestion so made;
Now Therefore, It Is Ordered that Harry G. Pliam be and he is hereby suspended from the practice of law until such time as this matter is heard on the merits by the referee.
Dated January 14,1960.
BY THE COURT
Roger L. Dell Chief Justice